443 F.2d 1364
Anderson B. NORSWORTHY, Plaintiff and Appellant,v.F. R. DICKSON et al., Appellees.
No. 24834.
United States Court of Appeals,Ninth Circuit.
July 20, 1971.

Anderson B. Norsworthy, in pro. per.  Evelle J. Younger, Atty. Gen., Will E. James, Asst. Atty. Gen., Alexander B. McDonald, Deputy Atty. Gen., Los Angeles, Cal., for appellees.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and SCHWARTZ, district judge.
PER CURIAM:


1
The court has examined the records and briefs and finds that the order of dismissal should be affirmed.  And it is so ordered.